EXHIBIT 5OPINION OF HAMILTON & LEHRER, P.A. Hamilton & Associates Law Group, P.A. 101 Plaza Real South, Suite 201 S Boca Raton Florida 33432 Telephone 561-416-8956 Facsimile 561-416-2855 December 20, 2010 CoroWare, Inc., 1410 Market Street, Suite 200 Kirkland, Washington 98033 Re: Registration Statement on Form S-8 To whom it my concern: This opinion is furnished in connection with the registration, pursuant to a Registration Statement on Form S-8 under the Securities Act of 1933, as amended (the “Securities Act”), to be filed with the Securities and Exchange Commission on or aboutDecember 20, 2010 (the “Registration Statement”), registering an aggregate of four million (50,000,000) shares of the common stock, par value $0.001 par value per share (the “Common Shares”), of CoroWare, Inc. a Delaware corporation (the “Company”),which are or will be issuable to employees, directors and consultants of the Company pursuant to the Company’s 2011 Equity Incentive Plan, (the “Plan”). We have examined and relied upon originals or copies of such records, instruments, certificates, memoranda, and other documents as we have deemed necessary or advisable for purposes of this opinion and have assumed, without independent inquiry, the accuracy of those documents. In that examination, we have assumed the genuineness of all signatures, the conformity to the originals of all documents reviewed by us as copies, the authenticity and completeness of all original documents reviewed by us in original or copy form, and the legal competence of each individual executing such documents. We have further assumed that all shares issued or to be issued pursuant to the Plan were or will be validly granted in accordance with the terms of the Plan. We are of the opinion that the Common Shares, which are hereafter issued in accordance with the terms of the Plan, will, upon the payment of the consideration in services therefore required by the terms of the Plan, be duly and validly issued, fully paid and non-assessable. We hereby consent to the use of this opinion as an Exhibit to the Registration Statement on Form S-8 being filed with the Securities and Exchange Commission under the Securities Act of 1933, as amended, with respect to the Class A Common Shares to be issued pursuant to the Plan, and to any references to us in such Registration Statement. Very truly yours, /s/Brenda Hamilton By: Brenda Hamilton, Esquire, President For the Firm
